Motion granted insofar as to delete the provisions contained in paragraphs (f) and (g) of the memorandum decision accompanying the order of this court entered on July 23, 1987 [132 AD2d 491] and to substitute in lieu thereof the following: "(f) the defendant, John Peter Galanis, if released from custody pursuant to this order, shall report in person, seven days per week, between the hours of 7:00 a.m. and 9:00 a.m., to a member of the New York City Police Department, designated by the commanding officer of the New York City *50Police Department Detective Squad for the office of the New York City District Attorney, and (g) the defendant John Peter Galanis is restricted to the confines of the City of New York; the County of Westchester for purposes of securing his attendance at proceedings in the United States Courthouse in White Plains, New York; and elsewhere in the State of New York as required by the United States Attorney”. Concur— Murphy, P. J., Sandler, Rosenberger and Ellerin, JJ.